Citation Nr: 1104554	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  07-29 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from 
January 1968 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
granted service connection for PTSD and assigned an initial 
disability rating of 30 percent from June 16, 2005.  The Veteran 
entered a notice of disagreement with the initial disability 
rating assigned, and this appeal ensued.  The Veteran did not 
request a hearing before the Board.   
 

FINDINGS OF FACT

1.  For the entire initial rating period, the Veteran's PTSD was 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as flattened 
affect, panic attacks more than once a week, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work relationships.

2.   For the entire initial rating period, the Veteran's PTSD has 
not been manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood, due to such symptoms as obsessional 
rituals which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous panic 
or depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; spatial 
disorientation; and neglect of personal appearance and hygiene.


CONCLUSION OF LAW

For the entire initial rating period, resolving reasonable doubt 
in the Veteran's favor, the criteria for a 50 percent initial 
staged rating, but no greater than 50 percent, for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 
4.130, Diagnostic Code 9411 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

VA has a duty to notify a claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) 
inform the claimant about the information and evidence necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) 
held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include (1) the veteran's 
status; (2) the existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) the degree 
of disability; and (5) the effective date of the disability.  The 
Court held that, upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim, and to provide a veteran with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform a veteran 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  Id.

In this Veteran's case, service connection for PTSD has been 
established from June 16, 2005, and the appeal for a higher 
rating for this disability arises from the Veteran's notice of 
disagreement with the initial rating following the grant of 
service connection.  In this case, prior to the initial 
adjudication of the service connection claim, the Veteran was 
provided VCAA notice in a July 2005 letter.  This letter informed 
the Veteran of the types of evidence not of record needed to 
substantiate his claim, and the division of responsibility 
between the Veteran and VA for obtaining evidence.  However, the 
letter did not contain the information regarding disability rates 
and effective dates required by Dingess.  In such initial rating 
appeals initiated by a notice of disagreement, VA has no duty to 
provide additional 38 U.S.C.A. § 5103 notice.  See 73 Fed. Reg. 
23353-23356 (April 30, 2008) (amending 38 C.F.R. § 3.159(b) to 
add subparagraph (3)).  Because service connection has been 
granted and an initial rating for this disability has been 
assigned, the Veteran has been awarded the benefit sought, and 
such claim has been substantiated.  See Dingess, 19 Vet. App. at 
490-91.  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (once service 
connection is granted, the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial).   As such, 
38 U.S.C.A. § 5103(a) notice is no longer required as to this 
initial rating appeal, because the purpose for which such notice 
was intended to serve has been fulfilled.  

The Board finds that all necessary assistance has been provided 
to the Veteran.  The evidence of record indicates that VA 
acquired the Veteran's VA treatment records to assist the Veteran 
with the claim.  The Board also notes that VA provided the 
Veteran with VA psychiatric examinations in December 2006 and 
January 2008, respectively.  In each examination report, the 
respective VA examiner noted reviewing the claims file, 
interviewing the Veteran, and making their own clinical findings.  
The Board finds that the VA psychiatric examination reports of 
record are thorough and productive of medical findings regarding 
the nature and extent of the Veteran's PTSD, so as to be adequate 
for rating purposes.  As such, there is no duty to provide an 
additional examination or medical opinion for this claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has fulfilled 
its duties to notify and assist the Veteran in the claim under 
consideration.  Adjudication of the claim at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Disability Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a particular 
disorder with the requirements contained in VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  
The percentage ratings contained in the Rating Schedule 
represent, as far as can practically be determined, the average 
impairment in earning capacity resulting from such disease or 
injury and their residual conditions in civilian occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor of 
the Veteran.  See 38 C.F.R. § 4.3.

Regarding the Veteran's appeal for a higher initial rating for 
PTSD, where the appeal arises from the original assignment of a 
disability evaluation following an award of service connection, 
the severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  Separate ratings may be 
assigned for separate periods of time based on the facts found, a 
practice known as "staged" rating.  Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).  

PTSD is evaluated under the general rating formula for mental 
disorders.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this general 
rating formula, a 
30 percent evaluation is warranted where the evidence shows 
occupational and social impairment with occasional decreases in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is warranted where the evidence shows 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted where the evidence shows 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.

Importantly, the Board notes that symptoms noted in the rating 
schedule are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  In other words, symptoms comparable to those listed in 
the General Rating Formula could be considered in evaluating the 
Veteran's extent of occupational and social impairment.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness.  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF from 51 
to 60 is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning (e.g. 
few friends, conflicts with co-workers).  A GAF of 41 to 50 is 
defined as "[s]erious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job)."  

The GAF score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See, e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter, 8 Vet. 
App. at 240.  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue.  The GAF score must be 
considered in light of the actual symptoms of a veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. 
§ 4.126(a).

Initial Rating for PTSD

After a review of the evidence, the Board finds that, for the 
entire initial rating period, the Veteran's service-connected 
PTSD was manifested by symptomatology more nearly approximating 
the criteria for a 50 percent rating.   First, the Board notes 
that the Veteran has been displaying symptoms of a flattened 
affect.  In a December 2005 VA treatment record, a VA examiner 
noted that the Veteran's affect was "restrictive."  
Subsequently, in the January 2008 VA PTSD examination report, the 
January 2008 VA examiner noted that the Veteran's affect was 
"blunted."  Considering these reports, the Board finds that the 
Veteran has a flattened affect, one of the criteria suggestive of 
a 50 percent rating.

The evidence also indicates that the Veteran has experienced 
frequent panic attacks during the entire rating period.  In a 
December 2006 VA PTSD examination report, the December 2006 VA 
examiner noted that the Veteran experienced panic attacks, but 
did not indicate the frequency of these attacks.  Subsequently, 
in a June 2007 VA treatment record, the Veteran stated that he 
experienced panic attacks two or three times per week.  In an 
August 2007 VA treatment record, the Veteran reported 
experiencing daily panic attacks.  

In addition, the evidence indicates that the Veteran has 
experienced disturbances of motivation and mood, resulting in 
difficulty in establishing and maintaining effective work 
relationships.  In the December 2006 VA PTSD examination report, 
the December 2006 VA examiner noted that the Veteran's 
difficulties mainly centered around anger, irritability, and a 
sense of being treated unfairly, nearly amounting to paranoia.  
In the report, the Veteran stated that, due to his anger control 
problems, he had been fired or had quit work on six or seven 
different occasions.  He indicated that, although he presently 
was working for the Salvation Army, his supervisors had placed 
him under probation.  

In a January 2008 VA PTSD examination report, the Veteran stated 
that he had been fired from his position at the Salvation Army.  
He indicated that, although he had been employed with that 
organization for five years, the management had informed him that 
he was being "let go" due to his irritable mood.  The Veteran 
stated that he would have angry outbursts at work and that he had 
difficulties in his relationship with co-workers.  

In addition, in the December 2006 VA PTSD examination report, the 
December 2006 VA examiner assigned a GAF score of 60 for the 
Veteran's PTSD, indicating moderate symptoms.  Subsequently, in 
the January 2008 VA PTSD examination report, the January 2008 VA 
examiner assigned a GAF score of 55, and noted that the Veteran's 
PTSD was "mild to moderate."  

The Board notes that the Veteran has not exhibited some of the 
criteria associated with a 50 percent disability rating.  
Specifically, the evidence does not include any notations 
signifying circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; or impaired 
abstract thinking.  However, considering the symptomatology 
present and the GAF scores, indicating moderate disability, the 
Board finds that, for the entire period of initial rating appeal, 
the Veteran's PTSD exhibits symptomatology more nearly 
approximating that required for a 50 percent disability rating 
under Diagnostic Code 9411.  38 C.F.R. § 4.130. 

The Board also finds that the symptomatology for the entire 
rating period does not more nearly approximate the criteria for 
the next higher 70 percent disability rating under Diagnostic 
Code 9411.  38 C.F.R. § 4.130.  Throughout the record of 
evidence, the Veteran has reported experiencing depression and 
panic attacks; however, the record does not indicate that the 
Veteran experiences "continuous" panic or depression affecting 
his ability to function independently, appropriately, and 
effectively.   

The Board notes that the Veteran also experiences bouts of 
irritability that affect his behavior.  In the January 2008 VA 
PTSD examination report, the Veteran reported experiencing bouts 
of irritability at work.  Also, in the December 2006 VA PTSD 
examination report, the Veteran stated that a driver had rear-
ended the Veteran's vehicle while on the highway.  Subsequently, 
the offending driver hit the Veteran and the Veteran "beat" the 
other driver.  The Veteran also stated that he encountered anger 
on the road, typified as "road rage."  The Board notes that the 
Veteran does experience problems with irritability, but the 
evidence does not indicate impaired impulse control with 
unprovoked violence.  Even though the Veteran was involved in an 
incident during which he physically fought another driver, the 
Board notes that the fight only started after the other 
individual hit the Veteran's car and then proceeded to attack the 
Veteran, thus providing the provocation.  Since that time, the 
Veteran has not reported any other violent experiences.  
Therefore, the Board finds that the evidence does not indicate 
impaired impulse control of the degree required for a 70 percent 
rating.

Also, in the January 2008 VA PTSD examination report, the January 
2008 VA examiner noted that the Veteran dressed very causally, 
but appeared somewhat disheveled.  However, the Board notes that 
this is the only notation of record indicating that the Veteran 
dressed in an unpresentable manner.  Therefore, as the other 
evidence does not reflect similar findings, for the entire rating 
period, the evidence does not indicate a neglect of personal 
appearance and hygiene.  

Considering the Veteran's report of angry outbursts, mostly 
occurring at work, the Board finds that the evidence does 
indicate a difficulty with adapting to a worklike setting.  
However, throughout the record, the Veteran has reported an 
ability to maintain effective relationships with his family 
members.  Specifically, in the January 2008 VA PTSD examination 
report, the Veteran stated that he has a very good relationship 
with his wife of 34 years, and that he maintained good ties with 
his two adult sons.  He also indicated that he has three 
grandchildren.  

The evidence of record contains no notations indicating many of 
the symptomatology indicative of a 70 percent rating.  
Specifically, the record contains no evidence of suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; or spatial disorientation.  While the Board has not 
required a certain number of criteria be met for a higher rating, 
the Board has considered all the evidence of record, including 
the absence of reported symptoms or findings, as they relate to 
the next higher disability rating criteria for 70 percent.

The Board also notes that the Veteran's lowest GAF score for the 
period on appeal was a 55, noted in the January 2008 VA PTSD 
report.  As noted above, a GAF score indicates only moderate 
symptomatology of PTSD, more closely resembling the criteria for 
a 50 percent rating.  Although not dispositive for rating 
purposes, GAF scores are important considerations in rating a 
psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; 
Carpenter, 8 Vet. App. at 240.  Considering the Veteran's 
symptoms and the GAF scores, indicating moderate PTSD, the Board 
finds that the Veteran's symptomatology for the entire rating 
period does not more nearly approximate that required for the 
next higher 70 percent rating.  38 C.F.R. § 4.130.
  
Extraschedular Consideration

The Board also has considered whether referral is warranted for 
extraschedular adjudication.  Ordinarily, the VA Schedule will 
apply unless there are exceptional or unusual factors that would 
render application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular criteria for the rating of PTSD 
inadequate.  The rating assigned under Diagnostic Code 9411 for 
PTSD is based on the average impairment of earning capacity 
resulting from a mental disorder.  The schedular rating criteria 
in this case contemplate symptomatology found within the record 
of evidence in this Veteran's case, specifically flattened 
affect; panic attacks more than once a week; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  The 
schedular rating criteria also contemplate additional 
symptomatology, such as obsessional rituals which interfere with 
routine activities, intermittently illogical, obscure, or 
irrelevant speech, near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively, impaired impulse control, spatial disorientation, 
and neglect of personal appearance and hygiene.  See 38 C.F.R. § 
4.130.  

In short, the record does not indicate that the service-connected 
PTSD causes impairment over and above that which is contemplated 
in the respectively assigned schedular rating.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral of 
this case for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2010) is not warranted.

The Board notes that, during the pendency of the PTSD initial 
rating appeal, in September 2007, the Veteran submitted a claim 
of entitlement to a total disability 


rating based on individual unemployability due to service-
connected disabilities (TDIU).  In a January 2008 rating 
decision, the RO adjudicated the extraschedular TDIU issue.  It 
does not appear that the Veteran appealed the denial of TDIU; 
therefore, that extraschedular issue is not before the Board.


ORDER

For the entire initial rating period, a higher initial disability 
rating of 50 percent for PTSD, but no greater than 50 percent, is 
granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


